DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 12/7/2020 are as follows:
Claims 1-20 are pending and are being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Drainage System” in claims 1 and 9 (Per paragraph 48 of applicant’s disclosure, “drainage system” has been interpreted as including a collector box, trap, and a convertible drain, or equivalent structures);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 is recited as being dependent upon claim 14.  However, claim 14 depends from claim 11, wherein claim 11 already recites the limitations of claim 18.  Similarly, claim 19 recites the limitations of claim 14, wherein claim 19 depends from claim 18 which depends from claim 14.  Thus, the limitations of claim 19 are already recited in parent claim 14.  It would appear that claim 18 should depend from claim 17 instead of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “routed to an interior space”, wherein it is unclear what is intended by “interior space”. Does this limitation refer to an additional compartment within the heating and cooling unit or does the limitation refer to an interior space of a building or structure that is outside of the heating and cooling unit?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “routed to an interior space of a room that is external to the heating and cooling unit”.
Claims 5, 13, and 17 recite the term “its”, wherein it is unclear as to which previously recited structure the term “its” is specifically referring back to.  Therefore, since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLeod (US2970457).
Re Claim 1. MacLeod teaches a heating and cooling unit (10), comprising (Figures 1-3): 
a heating system comprising a condensing heat exchanger (27) (Figures 1-3); 
a cooling system comprising a refrigeration cycle air conditioner (26) (Figures 1-3); 
an exterior casing (10) comprising a division panel (30), wherein the division panel is disposed within the exterior casing and is configured to separate the heating system from the cooling system (Figures 1-3); 
a drainage system (40 and 41 are the collector box, 42 is the trap, and 43 is the convertible drain) in fluid communication with the condensing heat exchanger (Figures 1-3); and 
wherein the drainage system is at least partially disposed within a non-conditioned space portion (29) and routed to an interior space (via louvers 15 into the room interior) (Figures 1-3).

Re Claim 9. MacLeod teaches a heating and cooling unit (10), comprising (Figures 1-3): 
a conditioned space portion (12) (Figures 1-3); 
a non-conditioned space portion (29) (Figures 1-3); 
a condensing heat exchanger (27) disposed at least partially within the non-conditioned space portion (Figures 1-3); 
a drainage system (40 and 41 are the collector box, 42 is the trap, and 43 is the convertible drain) in fluid communication with the condensing heat exchanger (Figures 1-3); and 
wherein the drainage system is at least partially disposed within the non-conditioned space portion and routed to an interior space (via louvers 15 into the room interior) (Figures 1-3).

Re Claim 17. MacLeod teaches a heating and cooling unit (10), comprising (Figures 1-3): 
a conditioned space portion (12) (Figures 1-3); 
a non-conditioned space portion (29) (Figures 1-3); 
a condensing heat exchanger (27) disposed at least partially within the non-conditioned space portion (Figures 1-3); 
a drainage system (40 and 41 are the collector box, 42 is the trap, and 43 is the convertible drain) in fluid communication with the condensing heat exchanger (Figures 1-3); 
wherein the drainage system comprises at least one of a collector box (40 and 41 are the collector box), a trap (42 is a trap), and a convertible drain (43 is a convertible drain) (Figures 1-3); and 
wherein the convertible drain comprises a flexible hose (43 can be routed to two positions, thus the hose is flexible) including a fixed bend (in the left configuration, the hose has a bend once installed) along its length (Figures 1-3).

Re Claim 2 & 10. MacLeod teaches the drainage system comprises: a collector box (40 and 41 are the collector box), a trap (42 is a trap), and a convertible drain (43 is a convertible drain) (Figures 1-3).

Allowable Subject Matter
Claims 3-8, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, claims 3, 11, and 18 recite “convertible drain comprises: a hose; a drain adapter comprising a first end having an inlet and a second end having an outlet, wherein the hose is attachable to the inlet, wherein the drain adapter comprises an attachment bracket; and a key hole disposed in a division panel of the heating and cooling unit, wherein the attachment bracket is configured to mate with the key hole in a first configuration with the outlet facing a side of the heating and cooling unit and a second configuration with the outlet facing a front of the heating and cooling unit”.  The drain of MacLeod is a flexible hose that can be routed to two different positions (see Figures 2-3), but fails to teach the particulars of the drain adapter with the attachment bracket, and the keyholes in the division panel for the two configurations.  Therefore, the claims are novel over the cited prior art.  The remaining claims are allowable based on their dependencies from claims 3, 11, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763